Citation Nr: 1718094	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a low back disability and assigned a 10 percent rating, effective January 20, 2010.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. The record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The matter is now again before the Board. 

The issue of entitlement to service connection for a hip disability has been raised by the record in a document dated December 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The Veteran's low back disability has not manifested forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4. 38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Id. § 4.7. Otherwise, the lower rating will be assigned. Id. 

After reviewing the evidence, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the period on appeal. Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). In this regard, the Board recognizes that the May 2015 VA Disability Benefits Questionnaire (DBQ) Back examination does not indicate the passive range of motion or range of motion in non-weight bearing as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016). However, the Court in Correia stated that "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at n.7. Here, retroactive range of motion testing cannot be conducted and the evidence has repeatedly shown that a higher rating is not warranted. Moreover, during the most recent May 2015 VA examination, the Veteran did not have any pain while weight-bearing, his range of motion fell squarely within the 10 percent rating criteria, and he did not have any additional functional loss due to pain, incoordination, weakness or fatigue. In light of the Veteran's failure to raise any argument regarding the impact of any deficiencies in testing, the Board finds that the VA examination is adequate. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. The Veteran's low back disability is currently rated at 10 percent under DC 5242. Under DC 5242, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. If applicable, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note 1. 

In this case, the Veteran was afforded VA examinations in February 2010, October 2012, and May 2015 to assess the severity of his low back disability. As discussed in the February 2012 Statement of the Case (SOC), and the March 2013 and July 2015 Supplemental Statements of the Case (SSOC), the examinations and accompanying medical opinions show that the Veteran does not meet the criteria for a higher rating. Specifically, during the entire period on appeal, forward flexion was limited to, at worst, 70 degrees, with a combined range of motion of, at worst, 200 degrees, and the most recent May 2015 examination revealed improvements in the Veteran's range of motion when compared to the February 2010 and October 2012 results. Furthermore, there is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of any neurologic abnormalities, ankylosis, or intervertebral disc syndrome (IVDS) with episodes requiring bed rest. 

The Board considered functional loss and finds it does not lead to a higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (finding that a higher rating is not warranted for pain that is unaccompanied by additional functional impairment); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). The Veteran denied flare-ups during the May 2015 VA examination, and his symptoms were accounted for by the examiner when determining his range of motion. The Veteran had no pain with weight bearing and he was able to perform repetitive testing, which revealed no significant loss of function or range of motion due to pain, incoordination, weakness or fatigability. Altogether, the evidence does not show that the Veteran has more functional impairment than that shown during VA examinations. See Mitchell, 25 Vet. App. at 38. 

The Board recognizes that the Veteran believes his pain warrants a higher rating, and understands that his low back disability has negatively impacted his quality of life; however, his current disability rating already accounts for pain. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine..." Id. § 4.71a. The Board emphasizes that, without any symptoms or difficulties associated with the low back disability, there would be no basis for the current rating, let alone the assigned 10 percent rating. 

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for the Veteran's low back disability.  Moreover, there is no indication of additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code. Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. Accordingly, the Veteran's request for a higher initial rating is denied. 

VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist as required by the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in January 2010 which addressed the notice requirements in 38 C.F.R. § 3.159(b)(1). The appellant has not alleged that this notice was insufficient. Furthermore, the Veteran was afforded several VA medical examinations, and VA obtained his in-service and post-service treatment records, as well as private treatment records. The Veteran has not identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

Lastly, the record reflects substantial compliance with the Board's March 2015 remand directives. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271. The March 2015 remand required VA to obtain any outstanding relevant evidence and schedule another VA examination to assess the current severity of the Veteran's disability. These directives were followed; thus, substantial compliance has been shown.


ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


